Citation Nr: 9925413	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  92-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars of the left hand.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from January 1957 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1991.  The Board issued a decision on the matter 
in August 1993.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court").  In August 1996 the Court, 
inter alia, vacated the Board's decision as to the issue of 
entitlement to a compensable evaluation for scars of the left 
hand, and remanded the matter to the Board for further 
action.  Pursuant to the Court's decision, the case was 
remanded to the RO in February 1997, and again in October 
1997.  However, for reasons to be discussed, the case must 
once again be remanded to the RO for additional development, 
to comply with the mandates of the August 1996 Court 
decision.  


REMAND

The veteran is service-connected for scars of the left hand, 
evaluated as noncompensably disabling under 38 C.F.R. Part 4, 
Code 7805, which provides for scars to be rated based on 
limitation of the affected parts.  In its decision, the 
Court, observing that the Board had failed to adequately 
discuss Diagnostic Code 7805, determined that the part 
affected by the veteran's scars was the left hand, and, 
accordingly, identified that portion of the rating schedule 
pertaining to muscle injuries of the forearm and hand, 
contained in Diagnostic Codes 5307, 5308, and 5309, as 
applicable.  [redacted].  The 
Court noted that DC 5307 pertained to flexion of the wrist 
and fingers; DC 5308 addressed extension of the wrist, 
fingers, and thumb, and DC 5309 applied to limitation of 
function of the "grasping movements" of the forearm 
muscles, "supplemented by the intrinsic muscles [of the 
hand] in delicate manipulative movements."  [redacted].  In 
particular, the criteria in Diagnostic Code 5309 were thought 
to be relevant, because the veteran had been "asserting grip 
loss as a residual of his in-service hand injury since his 
original 1957 claim, submitted three months after 
discharge."  [redacted].  

The Court also held that the veteran's claim for an increased 
rating due to loss of grip was a claim for an increased 
rating for his scar residuals, under DC 7805, "which 
focuses, not on the superficial aspects of a scar, but on the 
limitation of function of the part affected," and noting 
that "[u]nder DC 5309, a demonstrated level of grip loss is 
a manifestation which would entitle the veteran to an 
increased rating."  [redacted].  The Court's decision emphasized 
several evidentiary items, including the veteran's original 
claim filed in October 1957, at which time the veteran 
asserted grip loss, as well as the "presence of fluid in the 
tissue of the dorsum of the veteran's left hand was noted in 
service (R. at 51) and at separation therefrom ("[t]aenia 
vesicul[a]r")."  Although a December 1957 VA examination 
report specifically characterized his ability to grip as 
"good," a February 1961 medical statement from W. G. Jarrell, 
M.D., included an impression of weakness, left hand grip.  
The Court also pointed to May 1990 VA medical records that 
diagnosed reflex sympathetic dystrophy left hand and 
diminished grip strength of upper extremity.  

The Court directed that the Board obtain an examination that 
addressed "the extent of his disability and to provide a 
medical opinion as to whether the left-hand grip loss stems 
from any condition arising during service (for example, 
whether the swelling of the soft tissue over the wrist is 
caused by edema, the same condition that had existed in 
service, and recommended therapy of "[g]rip strengthening 
exercises to left hand"."  [redacted].  In response to the 
Court's decision, the Board, in the prior two remands, 
attempted to obtain a VA examination that addressed the 
concerns raised by the Court; however, the examinations, 
conducted in June 1998, are unfortunately insufficient to 
permit such a determination, without resort to medical 
judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
In this regard, the neurological examination noted that the 
"weakness present on the left is difficult to explain given 
the lack of muscle wasting or contracture."  On the hand 
examination report, the examiner, while noting that the 
claims file had been reviewed, did not relate any history, 
other than that provided on the examination by the veteran.  
In addition, the examination noted that the veteran was 
unable to use the hand, but also pointed out the absence of 
any wasting or atrophy.  The diagnosis was "paralysis of the 
left hand with sensory retention, post-traumatic."  None of 
the concerns raised in the Court decision, such as the 
diagnosis of reflex sympathetic dystrophy in May 1990, or the 
swelling and/or edema were addressed.  Consequently, an 
examination which satisfactorily addresses these matters must 
be conducted.  See Stegall v. West, 11 Vet.App. 268 (1998) (a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.")  In addition, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran for 
VA musculoskeletal and neurological 
examinations to determine the extent of 
his manifestations of scars of the left 
hand, to include whether there are any 
other symptoms, particularly loss of grip 
strength, which are due either to the 
scars or to the injury which resulted in 
the scars.  The examiners are specifically 
asked to comment upon whether there is a 
causal connection between edema in service 
and any current residuals, including soft 
tissue swelling, if present.  If the 
veteran continues to exhibit paralysis 
with no loss of muscle mass, the clinical 
significance, if any, of these findings 
together should be explicitly addressed.  
Any additional diagnostic studies that the 
examiners believe may assist in rendering 
a correct diagnosis should be conducted, 
including, if appropriate, 
electrodiagnostic studies.  The claims 
file, together with a copy of this remand, 
must be provided to the examiners prior to 
the examinations.  The examiners' 
attention is particularly drawn to service 
medical records dated in July and August 
1957 and the separation examination; the 
VA examination in December 1957; Dr. 
Jarrell's report of February 1961; VA 
outpatient treatment records dated in May 
1990, July 1990, July 1993, February 1994, 
December 1994, May 1995, and March 1996; 
and the prior VA examinations of June 
1998.  The standard of certainty required 
is whether it is "at least as likely as 
not" that the identified residuals are 
due to the inservice injury to the left 
hand.  If the questions cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  Finally, it is to be 
stressed that the Board is prohibited from 
making any medical judgments on its own; 
consequently, all findings, conclusions, 
and the rationale for the conclusions 
reached, should be provided in detail.  

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra.

4.  Thereafter, the RO should review the 
veteran's claim, in light of Diagnostic 
Code 7805, with Diagnostic Code 5309 to be 
considered in determining limitation of 
the affected part, as well as any other 
applicable Diagnostic Codes, including 
5307 and 5308.

After completion of the requested development, if the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








